 1                                                              The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                             NO. CR 20-167 RAJ
11
                            Plaintiff
                                                            ORDER GRANTING PARTIES’
12
                                                            MOTION TO CONTINUE TRIAL
13                                                          DATE AND PRETRIAL MOTIONS
                       v.
                                                            DUE DATE
14
      GYEONG JEI LEE,
15
                            Defendant.
16
17         THE COURT has considered the United States’ unopposed motion to continue the
18 trial date and pretrial motions deadline, and the facts and circumstances described therein,
19 which are hereby incorporated as findings of fact, and finds that:
20         (a)     a failure to grant a continuance would likely result in a miscarriage of
21 justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i);
22         (b)     the Defendant and the United States have entered into a written Pretrial
23 Diversion Agreement, with the approval of the Court, requiring the Defendant to abide by
24 certain conditions for a period of eighteen months in order to “demonstrate his good
25 conduct,” as set forth in 18 U.S.C. § 3161(h)(1); and
26         (c)     the ends of justice will best be served by a continuance, and the ends of
27
28
     ORDER GRANTING PARTIES’ MOTION TO CONTINUE TRIAL DATE AND               UNITED STATES ATTORNEY
                                                                            700 S TEWART S TREET, S UITE 5220
     PRETRIAL MOTIONS DUE DATE
                                                                              S EATTLE, WASHINGTON 98101
     U.S. v Lee, CR20-167 - 1                                                        (206) 553-7970
 1 justice outweigh the best interests of the public and the Defendant in a speedier trial, as
 2 set forth in 18 U.S.C. § 3161(h)(7)(A).
 3         IT IS THEREFORE ORDERED that the trial date in this matter shall be continued
 4 to November 22, 2022, and that pretrial motions shall be filed no later than November 4,
 5 2022. The time for trial is tolled during the period from the date of this Order, through
 6 the new trial date of November 22, 2022.
 7
 8         DATED this 12th day of May, 2021.
 9
10
11
                                                       A
                                                      HON. RICHARD A. JONES
                                                      United States District Judge
12
     Presented by:
13
14 /s/ Marie M. Dalton
   /s/ Cecelia Y. Gregson
15
   Assistant United States Attorneys
16
   /s/ Emily Gause
17
   Attorney for Defendant
18
19
20
21
22
23
24
25
26
27
28
      ORDER GRANTING PARTIES’ MOTION TO CONTINUE TRIAL DATE AND             UNITED STATES ATTORNEY
                                                                           700 S TEWART S TREET, S UITE 5220
      PRETRIAL MOTIONS DUE DATE
                                                                             S EATTLE, WASHINGTON 98101
      U.S. v Lee, CR20-167 - 2                                                      (206) 553-7970
